Wheeler, C. J.
The jury found for the plaintiff, and gave nominal damages only, and the question is, whether the court erred in refusing a new trial.
No special damages were alleged; and under the plaintiff’s allegations, no evidence of special damages was admissible, or was offered. The plaintiff relied for a recovery, solely on the legal inference of damage, arising from the use of words, actionable in themselves. The common law, as a general rule, only gives actual compensation, in cases of actual injury. But this proposition is subject to modification in certain cases, where nominal damages are given, though no actual injury be proved. Thus, wherever the invasion of a right is established, the law infers some damage to the party, and it upholds the right by giving an action, and at least, nominal damages. This is upon the principle, that every injury imports a damage. The law presumes some damage to have resulted from a wrong. A man has a right to be secure in his good name, and reputation; and for every infraction of this right, the law gives him his action. (Yarborough v. Tate, 14 Texas Rep. 483.) “ As,” said Lord Holt, “ in an action for slanderous words, though a man does not lose a penny, by reason of the speaking them, yet he shall have an action.” (2 Ld. Raym. 955.) For every act injurious to another’s right, an action may be maintained for the invasion of the right, without proof of any special injury; and the plaintiff is entitled to recover at least nominal damages.
But where no actual injury has been occasioned, or, which amounts to the same thing, where no damage is proved, no more than nominal damages can be demanded as matter of legal right. It is only where there has been proof of actual damage, that *246the legal right to compensatory damages arises. Then, damages may be demanded as a right, to the extent of the injury sustained, upon the principle of giving compensation for an actual loss or injury. And if, in such a case, the jury should give only nominal damages, the court might set aside the verdict, and grant a new trial, because the legal right of the plaintiff would have been denied. But here, where no actual damage has been proved, the plaintiff cannot demand, as a legal right, more than such damages as will maintain his right; and this is done by giving him nominal damages. “ In regard to the right invaded,” it has been said, “a verdict and judgment for the smallest amount, is as effectual as any sum, however large; for it establishes the fact of the plaintiff’s right." (Sedgwick on Measure of Damages, 47.) In a case of this nature, where a new trial was moved for, on account of excessive damages, an English judge said, that had the jury given but one penny damages, the plaintiff could not have obtained a new trial, in hopes to increase them. (1 Stark, on Slander, 107.)
It may be, that in this case, it would have been proper for the jury to have given a verdict for a larger amount; but, as they had no evidence before them of any actual damage to the plaintiff, they could not be required to give more. It was a matter entirely within their discretion, in which they were to be governed alone by their own moral sense of justice. As, therefore, no damages were shown, nor any mode of arriving at any certain amount, the court did not err, in refusing a new trial. The judgment is affirmed.
Judgment affirmed.